229 S.W.3d 651 (2007)
Deborah Jo (Raw) SEAL, Appellant,
v.
Ronald Keith RAW, Respondent.
No. WD 66961.
Missouri Court of Appeals, Western District.
August 7, 2007.
William Edgar Shull, Jr., Liberty, for appellant.
Patrick Burwell Starke, Blue Springs, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Deborah Jo Seal ("Seal") appeals the denial of her motion to modify a Qualified Domestic Relations Order ("QDRO") entered following her divorce from Ronald Keith Raw ("Raw"). Having reviewed the record on appeal, we conclude that the trial court's denial of that motion is supported by substantial evidence, and affirm pursuant to Rule 84.16(b).
No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.